DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
This Action is in response to communications filed 08/04/2022.
Claims 1-5, 7-8, and 15 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 08/04/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
In Remarks filed on 08/04/2022, Applicant substantially argues:
The applied references Zilber, Ash, and Chen fail to disclose the amended limitations of claim 1, and similarly amended claims 8 and 15, of receiving a memory access request from a second processor chiplet over a packet based network, receiving a request for hotspot information from the second processor chiplet, and transmit hotspot information to the second processor chiplet wherein the processor chiplet and second processor chiplet are mounted on the same package substrate. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references Nakajima and Noeldner fail to disclose the limitations of claims 2-7, 9-14, and 16-20 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is amended to recite receiving a memory access request from “a second processor chiplet”. Additionally, it recites receiving a request for hotspot information from “a second processor”. It is unclear in this case if the intended recitation is to be referring to the second processor chiplet as recited previously in the claim or a new recitation of a second processor; however, in the latter case it is unclear as to how the second processor functions in the method as disclosed. In terms of the current action, it is interpreted as to recite the second processor chiplet. Claims 9-14 depend on claim 8 and do not resolve the issue. 

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber et al. (US 2012/0110291) in view of Ash et al. (US 2009/0198940) and further view of Chen et al. (US 8,782,324), hereinafter Chen and still further in view of Jain et al. (US 11,175,709).

Regarding claim 1, Zilber discloses, in the italicized portions, an apparatus comprising: a memory array ([0163] As is shown in FIG. 6 and according to some embodiments of the invention, the storage entities in system 600 include an array of solid state storage entities 610A-610N and the first and the second solid state storage entities 610A and 610B may be part of the array. Similarly, as is shown in FIG. 6 and according to some embodiments of the invention, the storage entities in system 600 include an array of non-volatile memory non-solid state storage entities 630A-630M and the storage entity 630A may be part of the array.); a hazard indicator memory; a hotspot queue; a memory access request queue; a processor chiplet coupled to the memory array, hazard indicator, and hazard queue and configured to ([0060] In another example, additionally or alternatively, controller 120 may create in some embodiments a dynamic element or elements such as controller, queue, counter, tree node and/or pointer to indicate that the storage segment is locked.): receive a memory access request for a memory address of the memory array from a second processor chiplet over a packet-based network; determine that a hazard indicator in the hazard indicator memory indicates that a memory access is currently in-progress for the memory address (Figure 2 and [0064] If instead, there is a "yes" at decision block 212 and a "no" at decision block 220, meaning that the received command is not allowed to obtain even a shared lock on the storage segment, then in the illustrated embodiments of stage 228, controller 120 sets the received command to wait for "wakeup". Wake up occurs when the received command is no longer required to wait to obtain a lock on the storage segment but is allowed to obtain a lock on the storage segment.); responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, add the memory address to the hotspot queue ([0097] In the illustrated embodiments of system 400, locker/unlocker module 124 comprises a locator module 432 configured at least to locate queues and/or counters associated with storage segments, a counter manager 436 configured at least to implement the sharing policy, and a queue and/or pointer manager module 440 configured inter-alia to implement the wakeup policy. [0107] In the illustrated embodiments of system 400, if a received I/O command cannot immediately obtain a lock on a storage segment 154, the command waits in a queue 462 associated with the storage segment. Depending on the embodiment, the command may be set to wait in the queue in any appropriate way.); periodically calculate a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; create hotspot information based upon the memory access count for each address in the hotspot queue; receive a request over the packet-based network for the hotspot information, the request from the second processor chiplet; and transmit the hotspot information to the second processor chiplet, wherein the processor chiplet and the second processor chiplet are mounted on a same package substrate. Herein it is disclosed by Zilber a management system for a memory array and processing access commands to storage locations. In particular, locks are set on storage locations currently being accessed by a command and subsequent commands directed to the same location must wait in a queue until the lock is released. In this case, the lock is found analogous to the hazard as claimed as, in context of the originally filed specification, the hazard indicator and hotspot queue represent currently busy storage locations and commands waiting to access the identified busy locations. This interpretation of the hazard indicator and hotspot queue remains consistent with the remainder of the rejections. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] “[0054] The hot spot reduction method 500 begins and the organization module 405 organizes 505 logical arrays 215. For example, the organization module 405 may organize a plurality of physical segments 210 into one or more arrays 215 as shown in FIG. 2. In one embodiment, the organization module 405 organizes one or more logical segments 310 into the logical arrays 215. Each logical segment 310 may comprise one or more physical segments 210. For example, each logical segment 310 may comprise a one megabyte (1 MB) physical segment 210. [0055] The identification module 410 identifies 510 a hot spot on a first logical array 215a if accesses to the first logical array 215a exceed an access threshold. In one embodiment, the logical array 215 includes a wait queue. The wait queue may store read and write commands before each command is completed. For example, the wait queue may store a write command until the write commands data is written to a storage device 170. The identification module 410 may identify 510 the hot spot on the first logical array 215a when a wait queue count exceeds a specified access threshold. [0068] The identification module 410 determines 610 if logical array accesses exceed the access threshold. For example, an initial segment count, maximum segments allocated, current segments allocated, current free segments, current tracks allocated, and current wait queue count may be recorded over a specified time interval. The initial segment count, maximum segments allocated, current segments allocated, current free segments, current tracks allocated, and current wait queue count may be tabulated to determine the logical array accesses of the logical array 215.” Herein it is disclosed by Ash that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track pending commands in order to identify outstanding commands and improve access efficiency to storage (Ash [0045]). Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] “FIG. 10 shows a procedure 300 which is performed by the processing circuitry 64 of the data storage system 24, while operating as the lock history module 102, to identify IO hot spots (also see FIGS. 2 and 3). In step 302, the lock history module 102 updates the contents of the lock history database 46 based on the ranges of extents 38 which were locked by host IO operations 32. In particular, as the range lock module 102 locks ranges of extents 38 as part of the host IO operations 32, the range lock module 102 issues event messages 110 to the lock history module 102 informing the lock history module 102 of the range locks 106 (FIG. 3).  In step 304, the lock history module 102 receives a lock history request. For example, the data placement module 104 (or another service module) may provide a request signal 120 to the lock history module 102 requesting the contents of the lock history database 46. In step 306, the lock history module 102 providing the contents of the lock history database 46 to identify, as the IO hot spots, extents 38 which were locked by the host IO operations 38. In particular, the lock history module 102 outputs a response signal 122 back to the requesting data placement module 104.” Herein it is disclosed by Chen that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device, otherwise interpreted as an off-die processor. Furthermore, Chen discloses in Col. 9 ln. 43-49 that this calculation may be performed on a periodic basis. The Examiner notes that while the lock history as disclosed by Chen may be the history of all locks attained on respective portions of memory, the reference is cited for the techniques disclosed of analyzing information and transmitting a result in response to a request for the result for identifying hotspots in memory. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create and store hotspot information to be transmitted upon request to a processor as the storage system receives and processes access requests as disclosed by Zilber and Ash in order to generate hot spot trends and more efficiently utilize storage to address frequency of use of data (Chen [Col. 12 ln. 5-16]). Regarding the transmissions between first and second processor chiplets mounted on the same package and over a packet based network, Jain discloses in [Col. 3 ln. 38-44] and [Col. 8 ln. 11-19] “[Col. 3 ln. 38-44] Each of chiplets 114a-114i can be an integrated circuit block that is part of a chip that consists of multiple chiplets assembled onto a single substrate so that in use, chiplets 114a-114i can be treated as if it were a larger integrated circuit. The term “chiplet” refer to an independent constituent that makes up a large chip built out of multiple smaller chiplets or dies. [Col. 8 ln. 11-19] A device to help mitigate the thermal challenges of a system, as outlined in FIG. 1, can resolve these issues (and others). In an example, an electronic device (e.g., electronic device 102a) can be configured to allow for per chiplet thermal control in a disaggregated multi-chiplet system. More specifically, the electronic device can be configured to determine a system resource budget and focus on thermal controls per chiplet level to allow for per chiplet thermal control in a disaggregated multi-chiplet system.” Herein it is disclosed that chiplets packaged on the same substrate may be managed with awareness of performance factors impacting the temperature of the device. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage hotspot information as disclosed Ash in the context of Jain using chiplets in order to manage temperature impact on workload throughput of the device as demonstrated by potential thermal throttling due to high access counts. Furthermore, Column 10 of Jain refers to packet based network communication for transmitting data. Zilber, Ash, Chen and Jain are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 2, Ash further discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the processor chiplet is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed by Ash that a hot spot is identified by a wait queue count exceeding a specified access threshold. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify hot spots from commands in a wait queue as disclosed by Ash in the manner as disclosed by Chen wherein access commands are managed by a wait queue on an address basis in order to identify specific addresses as hot spots in order to improve system performance for memory access (Ash [0064]). 
Regarding claim 4, Zilber further discloses the apparatus of claim 1, wherein the processor chiplet is further configured to: delay execution of the memory access request until the hazard indicator is cleared responsive to determining that the hazard indicator is set for the address ([0063] In one embodiment, in stage 224, controller 120, indicates that the lock is being held by an additional command, namely the command received in stage 204. Assuming the storage segment properties were locked in stage 208, then in some cases controller 120 releases the storage segment properties at the end of stage 224. In some embodiments, the module of controller 120 which performs stage 224 is locker/unlocker module 124. [0064] If instead, there is a "yes" at decision block 212 and a "no" at decision block 220, meaning that the received command is not allowed to obtain even a shared lock on the storage segment, then in the illustrated embodiments of stage 228, controller 120 sets the received command to wait for "wakeup". Wake up occurs when the received command is no longer required to wait to obtain a lock on the storage segment but is allowed to obtain a lock on the storage segment.). Herein it is disclosed that when a command already owns a lock on a storage segment, subsequent commands may be delayed and “woken up” when the lock is no longer on the segment and the command may acquire the lock.
Regarding claim 6, Zilber further discloses the apparatus of claim 1, wherein the hazard indicator is a hazard bit ([0048] In another example, the data lock status may have been set to "locked" or variants thereof by a previous I/O command, rather than to "read" or "write" or variants thereof, for instance in the case that the characteristics of the lock are similar regardless of whether the command changes the content of the block or not. In this example, if the data lock status is not currently set to "locked" or variants thereof, the storage segment is not locked. In some cases, when the segment is not locked, the data lock status may be set to "free", "unlocked", or any other appropriate indicator, whereas in other cases, the data lock status may not be indicated when unlocked.). Herein it is disclosed that lock indicator may indicate a binary status of locked or unlocked. In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the lock status via a bit.
Regarding claim 7, Chen further discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the processor chiplet is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the access counts ([Col. 11 ln. 19-40]). Herein it is disclosed that hot spots are identified for extents, which comprises addresses, based on lock history which may otherwise be representative of access counts to certain extents as the lock history counts the number of times commands access a certain extent because the lock is required to access the identified storage location. 
Regarding claim 8, Zilber discloses, in the italicized portions, a method comprising: at a processor chiplet: receiving, from a second processor chiplet over a packet-based network, a memory access request for a memory address of a memory array (Figure 2 and [0064]); determining that a hazard indicator indicates that a memory access is currently in-progress for the memory address; responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, adding the memory address to a hotspot queue ([0097] and [0107]); periodically calculating a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; creating hotspot information based upon the memory access count for each address in the hotspot queue; receiving a request over the packet-based network for the hotspot information, the request from a second processor; and transmitting the hotspot information to the second processor, wherein the processor chiplet and the second processor chiplet are mounted on a same package substrate. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device. Regarding the transmissions between first and second processor chiplets mounted on the same package and over a packet based network, Jain discloses in [Col. 3 ln. 38-44] and [Col. 8 ln. 11-19] that chiplets packaged on the same substrate may be managed with awareness of performance factors impacting the temperature of the device. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage hotspot information as disclosed Ash in the context of Jain using chiplets in order to manage temperature impact on workload throughput of the device as demonstrated by potential thermal throttling due to high access counts. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Ash further discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed that a hot spot is identified by a wait queue count exceeding a specified access threshold. Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 11, Zilber further discloses the method of claim 8, wherein responsive to determining that the hazard indicator is set for the address, delaying execution of the memory access request until the hazard indicator is cleared ([0063-0064]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 13, Zilber further discloses the method of claim 8, wherein the hazard indicator is a hazard bit ([0048]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Chen further discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the access counts ([Col. 11 ln. 19-40]). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Zilber discloses, in the italicized portions, a non-transitory machine-readable medium, storing instructions, which when executed by a processor chiplet, cause the processor chiplet to perform operations ([0186]) comprising: receiving a memory access request for a memory address of a memory array from a second processor chiplet over a packet-based network (Figure 2 and [0064]); determining that a hazard indicator in a hazard indicator memory indicates that a memory access is currently in-progress for the memory address; responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, adding the memory address to a hotspot queue ([0097] and [0107]); periodically calculating a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; creating hotspot information based upon the memory access count for each address in the hotspot queue; receiving a request over the packet-based network for the hotspot information, the request from the second processor chiplet; and transmitting the hotspot information to the second processor chiplet, wherein the processor chiplet and the second processor chiplet are mounted on a same package substrate. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device. Regarding the transmissions between first and second processor chiplets mounted on the same package and over a packet based network, Jain discloses in [Col. 3 ln. 38-44] and [Col. 8 ln. 11-19] that chiplets packaged on the same substrate may be managed with awareness of performance factors impacting the temperature of the device. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage hotspot information as disclosed Ash in the context of Jain using chiplets in order to manage temperature impact on workload throughput of the device as demonstrated by potential thermal throttling due to high access counts. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 16, Ash further discloses the non-transitory machine-readable medium of claim 15, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the operations of creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed that a hot spot is identified by a wait queue count exceeding a specified access threshold. Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 18, Zilber further discloses the non-transitory machine-readable medium of claim 15, wherein responsive to determining that the hazard indicator is set for the address, delaying execution of the memory access request until the hazard indicator is cleared ([0063-0064]). Claim 18 is rejected on a similar basis as claim 4.
Regarding claim 20, Zilber further discloses the non-transitory machine-readable medium of claim 15, wherein the hazard indicator is a hazard bit ([0048]). Claim 20 is rejected on a similar basis as claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber in view of Ash and further view of Chen and still further in view of Jain and Nakajima et al. (US 2015/0370627).

Regarding claim 3, Chen discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash, Chen and Jain do not explicitly disclose and wherein the processor chiplet is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] “Furthermore, an average value or the like of the history information of the performance information, for example, rather than the threshold designated by the user may be used as the alert execution threshold stored in the alert execution threshold field 1156, and a threshold which is a difference between the average value and a baseline value may be employed as an alert notification trigger.” Herein it is disclosed by Nakajima that a threshold may be set to a value above an average value for comparison in order to generate a notification. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a threshold based on an average value as disclosed by Nakajima in the identification of hot spots as disclosed by Chen in order to manage data storage in regards to a target performance for storing and accessing data (Nakajima [0082]). Zilber, Ash, Chen, Jain and Nakajima are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 10, Chen discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash, Chen and Jain do not explicitly disclose and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] that a threshold may be set to a value above an average value for comparison in order to generate a notification. Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 17, Chen discloses the non-transitory machine-readable medium of claim 15, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash, Chen and Jain do not explicitly disclose and wherein the operations of creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] that a threshold may be set to a value above an average value for comparison in order to generate a notification. Claim 17 is rejected on a similar basis as claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber in view of Ash and further view of Chen and still further in view of Jain and Noeldner et al. (US 2011/0131375).

Regarding claim 5, Zilber, Ash, Chen and Jain do not explicitly disclose the apparatus of claim 1, wherein the processor chiplet is further configured to: receive a second memory access request for a second memory address; determine that a hazard indicator is set for the second memory address; responsive to a determination that the hazard indicator is set for the second memory address, determine that the hotspot queue is full; and responsive to a determination that the hotspot queue is full, refrain from adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] “[0068] ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. [0071] If all entries in initiator table 502 are occupied by other initiators, and each entry has an active command count greater than 0, then ILT 404, via interrupt interface 510, might generate an interrupt to processor 116. RXDP 306 might queue the received command until after the interrupt is processed. If the initiator table or command FIFO 323 is full, ILT 404 might respond to RXDP 306 with a BUSY message, shown as signal 514, to indicate to the initiator that media controller 104 is busy and cannot yet receive the command. When a given initiator reaches its maximum allowed commands, ILT 404 might respond to RXDP 306 with the TASK SET FULL message, shown as signal 516, to indicate to the initiator that media controller 104 cannot yet receive another command from that initiator. After the BUSY or TASK SET FULL status is determined, RXDP 306 might then discard the received command.” Herein it is disclosed by Noeldner that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. This is found to be analogous to “refrain from adding” to the queue. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discard commands in the case that the command queue is full as disclosed by Noeldner in the command process of queueing commands attempting to access locked locations as disclosed by Zilber, Ash and Chen in combination because this may maintain resource availability in response to a plurality of received commands such that the system may process commands up to a predetermined maximum according to system capability (Noeldner [0073]). Zilber, Ash, Chen, Jain and Noeldner are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 12, Zilber, Ash, Chen and Jain do not explicitly disclose the method of claim 8, further comprising: receiving a second memory access request for a second memory address; determining that a hazard indicator is set for the second memory address; responsive to determining that the hazard indicator is set for the second memory address, determining that the hotspot queue is full; and responsive to determining that the hotspot queue is full, not adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 19, Zilber, Ash, Chen and Jain do not explicitly disclose the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: receiving a second memory access request for a second memory address; determining that a hazard indicator is set for the second memory address; responsive to determining that the hazard indicator is set for the second memory address, determining that the hotspot queue is full; and responsive to determining that the hotspot queue is full, not adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. Claim 19 is rejected on a similar basis as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/YAIMA RIGOL/Primary Examiner, Art Unit 2135